In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Elliot, J.), dated January 27, 2006, which denied his motion for leave to renew his opposition to the defendants’ prior motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), which had been granted in an order of the same court dated August 5, 2005.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in *1030denying the plaintiff’s motion for leave to renew (see CPLR 2221 [e]). Santucci, J.P., Goldstein, Dillon and Angiolillo, JJ., concur.